DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed December 27, 2021. Claim 1, 10, and 11 have been amended. Claims 9 and 19 have been canceled. Claims 1-8 and 10-18 are presently pending and are presented for examination.

Allowable Subject Matter
4.	Claims 1-8 and 10-18 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Response to Arguments/Remarks
5.	35 USC § 101 rejection. Applicant's arguments/amendments filed December 27, 2021 regarding the 35 USC § 101 rejection have been fully considered. Applicant's arguments and amendments are persuasive. Accordingly, the 35 USC § 101 rejection is withdrawn.

6.	35 USC § 103 Rejection. Applicant's arguments/amendments filed December 27, 2021 regarding the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Adachi et al, WO 2008050741, presented in this Final Office Action. Therefore, the prior 35 USC § 103 rejection is withdrawn in view of the new added features in the amended claims. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


1, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 10, and 11 recite “the gauge for the target open degree”, and “the instant fuel efficiency”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 10 and 11 contain similar limitations as claim 1 so they are also rejected for similar reasons.
Claims 12-18 depend from claims 11, and therefore include the same limitations as claim 11, so they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 10, and 11 are rejected under 35 U.S.C 103 as being unpatentable over Hijikata et al, US 2008/0300768, in view of Adachi et al. WO 2008050741, hereinafter referred to as Hijikata and Adachi, respectively. 
Claims 2-8 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
10 and 11 contain similar limitations as claim 1 so they are also rejected for similar reasons.
Claims 12-18 depend from claims 11, and therefore include the same limitations as claim 11, so they are rejected for the same reasons. 

Regarding claim 1, Hijikata discloses a method of guiding an accelerator pedal of an electric vehicle, the method comprising: 
calculating, by a controller, a target instant fuel efficiency (See at least fig 18, ¶ 67, “a display screen of a mileage ( odometer and trip meter), a display screen of fuel consumption (average fuel consumption and instant fuel consumption), a display screen of driving time after ignition turned on, a display screen of a possible mileage depending on a remained fuel, and a display screen of an accelerator-torque relationship line in a selected engine mode are switched to be displayed on the multi-information display”), (See at least fig 18, ¶ 153, “a fuel consumption meter 13 which indicates a state of fuel efficiency based on the difference between the instantaneous fuel consumption and the trip average fuel consumption is arranged”); 
calculating, by the controller, a target torque corresponding to the target instant fuel efficiency (See at least fig 6-7, ¶ 65, “an output torque is restricted can achieve well balanced properties of easy drive and good fuel economy (economical efficiency).”), (See at least fig 6-7, ¶ 79, “when the engine mode M2 set to the save mode m2, the target torque τe is corrected to a value within a range for more economical running”), (See at least fig 6-7, ¶ 97, “the program goes to step S33 to set a target torque τe which is the target output…basic target torques TRQ1, TRQ2, and TRQ3 are set based on the engine speed Ne and the accelerator opening-degree”); 
calculating, by the controller, a target open degree of the accelerator pedal based on the target torque (See at least fig 3, item 31, ¶ 70, “an accelerator opening-degree sensor 31 as a required output detecting unit (accelerator opening-degree detecting unit) for detecting an accelerator opening-degree, that is the required output from a driver, from the amount of the accelerator pedal 14 to be depressed”); 
receiving, by the controller, an actual open degree of the accelerator pedal manipulated by a driver (See at least fig 3, item 31, ¶ 96, “an accelerator opening- degree 8acc[%] detected by the accelerator opening-degree sensor 31…The accelerator opening-degree 8acc is expressed in terms of percentage, and the accelerator opening-degree 8acc of 0[%] means that an accelerator pedal is not depressed at all, and the accelerator opening-degree 8acc of 100[%] means that an accelerator pedal is fully depressed”), (See at least fig 3, item 31, ¶ 176, “The E/G_ECU 22 is provided for controlling an operation state of the engine. To an input side of the E/G_ ECU 22, a group of sensors which detect the vehicle and engine operation states…an accelerator opening sensor 31 which constitutes an accelerator opening detection means for detecting accelerator opening degrees of the accelerator pedal 14”).
Hijikata fails to explicitly disclose displaying, by an output unit, the target open degree of the accelerator pedal and the actual open degree of the accelerator pedal as respective independent gauges, the gauge for the target open degree configured to be increased or decreased depending on the instant fuel efficiency that corresponds to a velocity of the vehicle.
However, Adachi teaches displaying, by an output unit, the target open degree of the accelerator pedal and the actual open degree of the accelerator pedal as respective independent (See at least abstract, “A device (1) for displaying an accelerator opening degree, having means (12) for detecting an accelerator opening degree, target opening degree decision means (14b) for extracting a target accelerator opening degree, and display means (15a, 20) for displaying an accelerator opening degree display value corresponding to the target accelerator opening degree and also displaying an accelerator opening degree display value corresponding to the detected accelerator opening degree. Independent of a target accelerator opening degree decided by the target opening degree decision means, the display means constantly displays a target opening degree display value as a predetermined value”), (See at least ¶ 25, “since the transmission efficiency of the powertrain system (clutch to transmission, propeller shaft, differential gear, drive shaft) varies depending on the vehicle speed, the target accelerator opening also varies depending on the vehicle speed. For this reason, in this embodiment, an appropriate target accelerator opening according to the vehicle speed is stored in advance in the target accelerator opening map 14a. The target accelerator opening may be calculated according to the vehicle speed, the surrounding environment, and the like”), (See at least ¶ 52, “The accelerator opening degree display means 15a compares the target accelerator opening degree with the accelerator opening degree to determine whether or not the driving state is efficient (S20). Whether or not it is in an efficient driving state is based on whether the accelerator position is high or low as the accelerator position is displayed in a nonlinear manner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hijikata and include displaying, by an output unit, the target open degree of the accelerator pedal and the actual open 

Regarding claim 10, Hijikata discloses a non-transitory computer readable medium containing program instructions executed by a processor, the computer readable medium comprising: 
program instructions that calculate a target instant fuel efficiency (See at least fig 18, ¶ 67, “a display screen of a mileage ( odometer and trip meter), a display screen of fuel consumption (average fuel consumption and instant fuel consumption), a display screen of driving time after ignition turned on, a display screen of a possible mileage depending on a remained fuel, and a display screen of an accelerator-torque relationship line in a selected engine mode are switched to be displayed on the multi-information display”), (See at least fig 18, ¶ 153, “a fuel consumption meter 13 which indicates a state of fuel efficiency based on the difference between the instantaneous fuel consumption and the trip average fuel consumption is arranged”); 
program instructions that calculate a target torque corresponding to the target instant fuel efficiency (See at least fig 6-7, ¶ 65, “an output torque is restricted can achieve well balanced properties of easy drive and good fuel economy (economical efficiency).”), (See at least fig 6-7, ¶ 79, “when the engine mode M2 set to the save mode m2, the target torque τe is corrected to a value within a range for more economical running”), (See at least fig 6-7, ¶ 97, “the program goes to step S33 to set a target torque τe which is the target output…basic target torques TRQ1, TRQ2, and TRQ3 are set based on the engine speed Ne and the accelerator opening-degree”); 
program instructions that calculate a target open degree of the accelerator pedal based on the target torque (See at least fig 3, item 31, ¶ 70, “an accelerator opening-degree sensor 31 as a required output detecting unit (accelerator opening-degree detecting unit) for detecting an accelerator opening-degree, that is the required output from a driver, from the amount of the accelerator pedal 14 to be depressed”); 
program instructions that receive an actual open degree of the accelerator pedal manipulated by a driver (See at least fig 3, item 31, ¶ 96, “an accelerator opening- degree 8acc[%] detected by the accelerator opening-degree sensor 31…The accelerator opening-degree 8acc is expressed in terms of percentage, and the accelerator opening-degree 8acc of 0[%] means that an accelerator pedal is not depressed at all, and the accelerator opening-degree 8acc of 100[%] means that an accelerator pedal is fully depressed”), (See at least fig 3, item 31, ¶ 176, “The E/G_ECU 22 is provided for controlling an operation state of the engine. To an input side of the E/G_ ECU 22, a group of sensors which detect the vehicle and engine operation states…an accelerator opening sensor 31 which constitutes an accelerator opening detection means for detecting accelerator opening degrees of the accelerator pedal 14”).
Hijikata fails to explicitly disclose program instructions that display the target open degree of the accelerator pedal and the actual open degree of the accelerator pedal as respective independent gauges, the gauge for the target open degree configured to be increased or decreased depending on the instant fuel efficiency that corresponds to a velocity of the vehicle.
However, Adachi teaches program instructions that display the target open degree of the accelerator pedal and the actual open degree of the accelerator pedal as respective independent (See at least abstract, “A device (1) for displaying an accelerator opening degree, having means (12) for detecting an accelerator opening degree, target opening degree decision means (14b) for extracting a target accelerator opening degree, and display means (15a, 20) for displaying an accelerator opening degree display value corresponding to the target accelerator opening degree and also displaying an accelerator opening degree display value corresponding to the detected accelerator opening degree. Independent of a target accelerator opening degree decided by the target opening degree decision means, the display means constantly displays a target opening degree display value as a predetermined value”), (See at least ¶ 25, “since the transmission efficiency of the powertrain system (clutch to transmission, propeller shaft, differential gear, drive shaft) varies depending on the vehicle speed, the target accelerator opening also varies depending on the vehicle speed. For this reason, in this embodiment, an appropriate target accelerator opening according to the vehicle speed is stored in advance in the target accelerator opening map 14a. The target accelerator opening may be calculated according to the vehicle speed, the surrounding environment, and the like”), (See at least ¶ 52, “The accelerator opening degree display means 15a compares the target accelerator opening degree with the accelerator opening degree to determine whether or not the driving state is efficient (S20). Whether or not it is in an efficient driving state is based on whether the accelerator position is high or low as the accelerator position is displayed in a nonlinear manner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Hijikata and include program instructions that display the target open degree of the accelerator pedal and the actual 

Regarding claim 11, Hijikata discloses a system for guiding an accelerator pedal of an electric vehicle, comprising: 
an input unit including a device for input for acceleration of the vehicle (See at least ¶ 64, “an accelerator pedal 14 to be depressed (accelerator opening-degree) (see FIG. SA), the accelerator pedal 14 being a unit configured to require an output by an external operation”); 
a sensor unit configured to sense a signal related to driving of the vehicle (See at least fig 3, item 31, ¶ 70, “an accelerator opening-degree sensor 31 as a required output detecting unit (accelerator opening-degree detecting unit) for detecting an accelerator opening-degree, that is the required output from a driver, from the amount of the accelerator pedal 14 to be depressed”); 
a controller configured to receive velocity of the vehicle and an input quantity of the accelerator pedal of a driver from the sensor unit, to calculate a target instant fuel efficiency, to calculate a target torque corresponding to the target instant fuel efficiency (See at least fig 6-7, ¶ 65, “an output torque is restricted can achieve well balanced properties of easy drive and good fuel economy (economical efficiency).”), (See at least fig 6-7, ¶ 79, “when the engine mode M2 set to the save mode m2, the target torque τe is corrected to a value within a range for more economical running”), (See at least fig 6-7, ¶ 97, “the program goes to step S33 to set a target torque τe which is the target output…basic target torques TRQ1, TRQ2, and TRQ3 are set based on the engine speed Ne and the accelerator opening-degree”), and to calculate a target open degree of the accelerator pedal based on the target torque (See at least fig 2, item 110, ¶ 64, “First indicator portion 110 indicates an accelerator pedal opening degree by the driver's operation in a range of 0% (full close) to 100% (full open), based on accelerator pedal opening degree signal ACC from ECU 50”), (See at least fig 2, item 110, ¶ 86, “the accelerator pedal opening degree by the driver's operation is indicated on first indicator portion 110 of indicator portion 55, and the accelerator pedal opening degree where traveling mode is switched is indicated on second indicator portion 112. Thus, the driver of hybrid vehicle 100 can recognize the accelerator pedal opening degree”).
Hijikata fails to explicitly disclose a motor unit configured to supply power to a vehicle and output unit configured to display the target open degree of the accelerator pedal and the input quantity of the accelerator pedal manipulated the driver as respective independent gauges, the gauge for the target open degree configured to be increased or decreased depending on the instant fuel efficiency that corresponds to a velocity of the vehicle.
However, Adachi teaches a motor unit configured to supply power to a vehicle (See at least ¶ 25, “since the transmission efficiency of the powertrain system (clutch to transmission, propeller shaft, differential gear, drive shaft) varies depending on the vehicle speed, the target accelerator opening also varies depending on the vehicle speed. For this reason, in this embodiment, an appropriate target accelerator opening according to the vehicle speed is stored in advance in the target accelerator opening map 14a”) and output unit configured to display the target open degree of the accelerator pedal and the input quantity of the accelerator pedal manipulated the driver as respective independent gauges, the gauge for the target open degree (See at least abstract, “A device (1) for displaying an accelerator opening degree, having means (12) for detecting an accelerator opening degree, target opening degree decision means (14b) for extracting a target accelerator opening degree, and display means (15a, 20) for displaying an accelerator opening degree display value corresponding to the target accelerator opening degree and also displaying an accelerator opening degree display value corresponding to the detected accelerator opening degree. Independent of a target accelerator opening degree decided by the target opening degree decision means, the display means constantly displays a target opening degree display value as a predetermined value”), (See at least ¶ 25, “since the transmission efficiency of the powertrain system (clutch to transmission, propeller shaft, differential gear, drive shaft) varies depending on the vehicle speed, the target accelerator opening also varies depending on the vehicle speed. For this reason, in this embodiment, an appropriate target accelerator opening according to the vehicle speed is stored in advance in the target accelerator opening map 14a. The target accelerator opening may be calculated according to the vehicle speed, the surrounding environment, and the like”), (See at least ¶ 52, “The accelerator opening degree display means 15a compares the target accelerator opening degree with the accelerator opening degree to determine whether or not the driving state is efficient (S20). Whether or not it is in an efficient driving state is based on whether the accelerator position is high or low as the accelerator position is displayed in a nonlinear manner”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hijikata and include a motor unit configured to supply power to a vehicle and output unit configured to display the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665